Citation Nr: 1505400	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-21 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for vision problems.  

2.  Entitlement to service connection for vision problems.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1968 to March 1970.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas, that denied reopening a claim for service connection for vision problems.  The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

In January 2013 the Veteran submitted additional evidence and in October 2014 the Veteran's representative submitted a waiver of initial agency of original jurisdiction review.  

A review of the Veteran's Veterans Benefits Management System (VBMS) file reveals an October 2014 Appellate Brief.  A review of the Veteran's virtual VA claims file reveals VA treatment records dated June 2010 to August 2012.  

The issue of entitlement to service connection for vision problems is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in March 2009, the RO denied entitlement to service connection for vision problems.  

2.  Evidence submitted since the March 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for vision problems, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The March 2009 rating decision that denied the Veteran's claim of entitlement to service connection for vision problems is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

2.  Evidence received since the March 2009 rating decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the claim of entitlement to service connection for vision problems, no discussion of the VA's duty to notify and assist is necessary for this matter.

New and Material Evidence

Under 38 U.S.C.A. § 5108 , "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105. 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a March 2009 rating decision, the RO, in relevant part, denied entitlement to service connection for vision problems.  The RO concluded that service treatment records did not show any complaints of, treatment for or a diagnosis of any vision problems during active military service.  The RO noted that VA outpatient records showed reports of eye irritation and pterygia but concluded there was no medical evidence that might link these to active military service.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on April 8, 2009.  The Veteran filed a notice of disagreement in May 2009.  A statement of the case (SOC) was issued in August 2009.  However, the Veteran did not submit a timely VA Form 9.  The Board notes private treatment records were added to the file after the SOC in October 2009.  However, while the records are new they are not material as they do not show a nexus between the Veteran's current eye conditions and service.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the March 2009 rating decision became final based on the evidence of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

The evidence of record at the time of the March 2009 rating decision included the Veteran's service treatment records, a March 2009 statement from the Veteran, and post-service VA treatment records dated May 2004 to June 2008.  

The Veteran submitted an application to reopen his claim in May 2010.  The evidence received since the March 2009 rating decision includes a July 2009 statement from the Veteran; private treatment records dated September 1964 to April 1978; VA treatment records dated September 2009 to August 2012; a November 2010 notice of disagreement in which the Veteran reported his vision problems began in service; an August 212 VA Form 9 in which the Veteran reported his symptoms began in service and continued after service; a January 2013 statement from the Veteran; and a picture of the Veteran from service.  

The Board finds that some of the evidence received since the March 2009 rating decision is new in that it was not previously of record.  Of note the Veteran's statements that his eye problems began in service and continued after service.  As the claim was previous denied because there was no evidence of a nexus between the Veteran's current eye conditions and active service, the evidence is also material.  As new and material evidence to reopen the claim for service connection for vision problems has been received, the claim is, therefore, reopened. The Veteran's appeal to this extent is allowed.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for vision problems, the appeal is granted to this limited extent.


REMAND

The Veteran contends that his current vision problems are related to in-service smoke exposure and in-service gun powder exposure as a result of his military occupational specialty (MOS) of small arms repairman.  See March 2009 statement; see also August 2012 VA Form 9.  The Veteran also contends that his dry eyes and red eyes began in service and continued after service.  See August 2012 VA Form 9.  

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of vision problems.  However, the Veteran's enlistment examination shows 20/20 vision in both eyes and his separation examination shows 20/20 in the right and 20/25 in the left, uncorrected.  Given the Veteran's current eye diagnoses, reports of continuity of symptomatology, MOS, and separation examination, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his reported vision problems and eye disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any pertinent treatment records for vision problem, VA or otherwise.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  Specifically, the RO should obtain any outstanding VA treatment records dated August 2012 to the present.  

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his reported vision problems and eye diagnoses.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted. 

The examiner should diagnose all current vision and eye disabilities.  The examiner must reconcile any diagnoses that conflict with the evidence of record, particularly primary open angle glaucoma, optic atrophy, keratoconjuntivitis sicca, pinguecula, pterygium, and cataracts as diagnosed by VA physicians.  

The examiner should then opine as to whether it is at least as likely as not (a 50 percent probability or greater) that each of the Veteran's current vision and eye disabilities are related to his active military service, to include in-service exposure to smoke and gun powder as a small arms repairman? 

In so opining, the examiner should specifically discuss the lay evidence of continued symptoms after service and private and VA medical records.   

The examiner is requested to provide a thorough rationale for any opinion provided. 

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


